Exhibit 10.1

 



ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”), dated as of September 27,
2019, is entered into by and between GBT TECHNOLOGIES INC., a Nevada corporation
(“Seller”), whose principal address is 2500 Broadway, Suite F-125, Santa Monica,
CA 90404, and Surge Holdings, Inc., a Nevada corporation (“Buyer”), whose
principal address is 3124 Brother Blvd, Suite 104, Bartlett, TN 38133.

 

RECITALS

 

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, substantially all the assets (including or even in
specific intellectual properties that “form” a software), and certain specified
liabilities, of its ECS Prepaid business, Electronic Check Services business,
and the Central State Legal Services business (collectively the “Business”),
subject to the terms and conditions set forth herein. The purchase and sale of
the assets and all related transactions are referred to herein as the
“Transaction”.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Purchase and Sale of Assets. Subject to the terms and conditions
of this Agreement, Seller agrees to sell, transfer, assign and deliver to Buyer,
and Buyer agrees to purchase, acquire and take assignment and delivery of the
properties and assets (the “Assets”), as more particularly described on Exhibit
“A”, attached hereto and incorporated herein by this reference:

 

(a)           Inventory. All of the inventory of the Seller used or consumed by
Seller in the operation of the Business, wherever located, including all
finished goods, work in process, raw materials, spare parts and all other
materials and supplies to be used or consumed by Seller in the production of
finished goods in the operation of the Business, (collectively, the
“Inventory”).

 

(b)          Contracts. All of the rights, titles, interests and benefits
accruing to Seller under those rental, sales, supply, purchase order, service,
sign, maintenance, equipment, any and all telephone and other contracts or
leases relating to the Business, all of Seller’s rights accruing under any
so-called Non-Compete Agreements in favor of Seller in relation to the Business,
and any other contracts or leases relating to the operation of the Business
(“Contracts”);

 

(c)           Licenses and Permits. Any and all transferable consents,
authorizations, variances or waivers, licenses, permits, registrations,
certificates, approvals and similar rights from any governmental or
quasi-governmental agency, department, board, commission, bureau or other entity
or instrumentality with respect to the Business (collectively, the “Licenses”)
held by or granted to Seller;

 

(d)           Intangible Assets. All of Seller’s goodwill associated with the
Business, including the telephone number, domain name and web page, if any,
customer lists, employee lists, supplier lists, and prospect lists associated
with the Business, all trademarks, service marks and their associated goodwill,
trade secrets and confidential information, to the extent transferable
(collectively the “Intangible Assets”).

 

(e)           All Intellectual Properties which include codes and keys that
compile a software which allow “processing” prepaid platform of ACH funds from
merchant bank account to providers of the purchased service (“IP”) .

 

2.             Purchase Price; Payment; Assumed Liabilities; Allocations.

 

(a)           Purchase Price; Payment and Other Consideration. The purchase
price for the Assets shall be FIVE MILLION DOLLARS ($5,000,000.00) (the
“Purchase Price”). Payment of the Purchase Price shall be made as follows:

 



 1 

 

 

At Closing, Buyer shall transfer THREE MILLION THREE HOUNDRED THIRTY-THREE
THOUSAND THREE HUNDRED THIRTY THREE (3,333,333) shares of Buyer’s common stock
and execute a convertible promissory note in favor of the Seller in the amount
of FOUR MILLION and 00/100 DOLLARs ($4,000,000.00) (the “Note”), convertible
into Buyer’s shares of common stock, $0.001 par value per share (the “Common
Stock”), upon the terms and subject to the limitations and conditions set forth
in the Note;

  

(b)          Assumption of Liabilities. At Closing, in addition to payment of
the Purchase Price, Buyer shall assume and agree to pay, discharge, and perform
the following, and only the following and no other, obligations and liabilities
of Seller (the “Assumed Liabilities”):

 

Seller’s liabilities incurred after the “Effective Date” (hereafter defined) by
Buyer pursuant to the Contracts, but only to the extent such obligations and
liabilities accrue and arise after the Effective Date and are not caused by or
related to any action or inaction by Sellers, or any other party occurring prior
to the Effective Date.

 

Except for the specific Assumed Liabilities as defined above, Buyer shall not
assume, pay or otherwise be liable for any other obligations, liabilities or
debts of Seller of any nature whatsoever.

 

(c)           Retained Liabilities. The “Retained Liabilities” as set forth in
this section (d) shall remain the sole responsibility of and shall be retained,
paid, performed and discharged solely by Seller. “Retained Liabilities” shall
mean every obligation and liability of Seller other than the Assumed
Liabilities, including, without limitation:

 

A.       any obligation or liability of any nature whatsoever arising out of or
relating to products sold or distributed by Seller to the extent manufactured,
sold, or distributed sold prior to the Effective Date;

 

B.       any obligation or liability of any nature whatsoever under any Contract
that arises after the Effective Date but that arises out of or relates to any
breach that occurred prior to the Effective Date;

 

C.       any obligation or liability of any nature whatsoever for taxes, fees,
or assessments of any nature, whether deferred or not, (A) arising as a result
of Seller’s operation of its Business or ownership of the Assets prior to the
Effective Date, or (B) that will arise as a result of the sale of the Assets
pursuant to this Agreement;

 

D.       any obligation or liability of any nature whatsoever under any employee
benefit plans of Seller or relating to payroll, vacation, sick leave, workers’
compensation, unemployment benefits, pension benefits, employee stock option or
profit-sharing plans, health care plans or benefits or any other employee plans
or benefits of any kind for Seller’s employees or former employees or both;

 

E.       any obligation or liability of any nature whatsoever under any
employment, severance, retention or termination agreement with any employee of
Seller;

 

F.       any obligation or liability of any nature whatsoever arising out of or
relating to any employee grievance whether or not the affected employees are
hired by Buyer;

 

G.       any obligation or liability of any nature whatsoever arising out of any
litigation, action, arbitration, audit, hearing, investigation, or suit pending
as of the Effective Date;

 

H.       any obligation or liability of any nature whatsoever arising out of any
litigation, action, arbitration, audit, hearing, investigation, or suit
involving Seller’s operation of the Business or ownership of the Assets
commenced after the Effective Date and arising out of or relating to any
occurrence or event happening prior to the Effective Date;

 

I.       any obligation or liability of any nature whatsoever arising out of or
resulting from Seller’s compliance or noncompliance with any legal requirement
or order of any governmental body;

 

J.       any obligation or liability of any nature whatsoever of Seller under
this Agreement or any other document executed in connection herewith and

 



 2 

 

 

 

K.       any obligation or liability of any nature whatsoever of Seller based
upon Seller’s acts or omissions occurring after the Effective Date.

 

(d)  Closing Date. The consummation of the transaction contemplated under this
Agreement (herein referred to as the “Closing”) shall occur on or before
September 27, 2019 (the “Closing Date”); provided, however, that the Parties may
mutually agree to extend the Closing Date. Notwithstanding anything to the
contrary contained herein, the Closing shall be effective as of 11:59 PM on the
Closing Date (the “Effective Date”).

 

(e)       Preparation of Closing Documents. Counsel for Buyer shall prepare the
documents to be executed and delivered at the Closing (the “Closing Documents”),
including the Bill of Sale (as hereinafter defined), and other Assignments (as
hereinafter defined), all of which must be satisfactory to Seller and its legal
counsel.

 

3.            Delivery of Documents.

 

(a)       Seller’s Deliveries. At Closing, upon payment of the Purchase Price by
Buyer, Seller shall deliver to Buyer the following:

 

A.       such good and sufficient instruments of sale, conveyance, transfer and
assignment as shall be required or as may be appropriate to effectively vest in
Buyer good title to the Assets, free and clear of all liens, security interests
and encumbrances of whatever nature, properly executed and acknowledged,
including a limited warranty bill of sale (the “Bill of Sale”), and assignment
and assumption instruments (the “Assignments”);

 

B.       copies of the resolutions by the board of directors of Seller approving
the Transaction, together with a certificate of good standing from Buyer’s
jurisdiction of organization;

 

C.       physical possession of all Assets including all records, keys and items
of entry to the Business and the Assets;

 

D.       all required or necessary consents, waivers and approvals with respect
to the Contracts, and assignment thereof, in such form as is satisfactory to
Buyer and its counsel;

 

E.       such other instruments and documents as may be reasonably required by
Buyer or its counsel as to the performance of all covenants and satisfaction of
all conditions required of Seller, or as to any other matter required or
necessitated by this Agreement, including evidence reasonably satisfactory to
Buyer that the person(s) executing the Closing Documents for Seller has full
right, power and authority to do so; and

 

(b)          Buyer’s Deliveries. At Closing, Buyer shall deliver to Seller, as
applicable:

 

A.        the fully executed promissory note in favor of the Seller;

  

B.       copies of the resolutions by of the board of directors of Buyer
approving the Transaction, together with a certificate of good standing from
Buyer’s jurisdiction of organization;

 

C.       such other instruments and documents as may be reasonably required by
Seller or their counsel as to the performance of all covenants and satisfaction
of all conditions required of Buyer, or as to any other matter required or
necessitated by this Agreement, including evidence reasonably satisfactory to
Seller that the person(s) executing the Closing Documents for Buyer has full
right, power and authority to do so;

 

4.            Warranties and Representations.

 

(a)          Warranties and Representations to Buyer. As an inducement to Buyer
entering into this Agreement, Seller hereby covenants, represents and warrants
to Buyer as follows:

 

A.       Good Standing. Seller is a duly organized and validly existing
corporation and is in good standing under the laws of the State of Nevada.

 



 3 

 

 

 

B.       Authority. Seller has all requisite power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, and the
execution, delivery and performance of this Agreement by Seller does not and
will not violate any provisions of Seller’s governing corporate instruments, or
any order, judgment or award of any court or administrative agency or any
contract to which Seller is a party or require the consent of any third party,
or violate any law or governmental or regulatory rule or regulation.

 

C.       Authorization and Execution. This Agreement has been duly authorized by
all necessary action on the part of Seller, has been duly executed and delivered
by Seller, constitutes the valid and binding agreement of Seller and is
enforceable in accordance with its terms. The person executing this Agreement on
behalf of Seller has the authority to do so.

 

D.       Ownership and Condition of Assets, Status of Contracts. (A) Seller
possesses all licenses and required governmental or official approvals, permits
or authorizations necessary for the operation of the Business; and (B) with
respect to the Contracts, each is in full force and effect, there have been no
material defaults or breaches of same, no assignment of rights in or relating to
same have been made, and to the best of Seller’s knowledge no event has occurred
which would cause a material breach or default under same.

 

E.       Sufficiency of Assets. The Assets (a) constitute all of the material
assets necessary to operate the Business in substantially the manner presently
operated by Seller and (b) include all of the material operating assets of the
Business.

 

F.       Warranty of Title. Seller is the lawful owner of the Assets, and has
the full right, power, and authority to sell, transfer and convey the Assets to
Buyer and that the Assets are not subject to any liens, claims, security
interests, encumbrances, taxes, or assessments, however described or
denominated.

 

G.       Actions or Proceedings. There is no action, suit or proceeding pending
against Seller or known to Seller to be threatened against or affecting the
Business in any court, before any arbitrator or before or by any governmental
authority. Seller has not been cited, fined, held liable or in violation of, or
otherwise received notification of any asserted past or present failure or
alleged failure to comply with any federal, state or local laws, and is not
aware of any action or occurrence which would give rise to a violation with
regard to the Business.

 

H.       Payment of Taxes. Seller has paid in full all applicable sales,
occupancy, ad valorem, employment and other applicable taxes relating to the
ownership and operation of all Business or otherwise relating to the Assets,
except for accrued taxes not yet due.

 

I.       Brokers; Finders. Buyer shall not be obligated to pay any broker or
finder in connection with the Transaction.

 

J.       No Material Adverse Change. Since the date of the most recent Quarterly
Report on Form 10-Q filed by the Seller, there has not been any material adverse
change in the business, operations, prospects, assets, results of operations or
condition (financial or other) of Seller, and no event has occurred or
circumstance exists that may result in such a material adverse change.

 

K.       Independent Evaluation.  Seller conducted its own independent
evaluation, made its own analysis and consulted with advisors (including legal,
accounting, and tax advisors) as it has deemed necessary, prudent or advisable
in order for Seller to make its own determination and decision to enter into the
transactions contemplated by this Agreement and to execute and deliver this
Agreement.

 

(b)           Buyer’s Warranties and Representations. Buyer covenants, warrants
and represents as follows:

 

A.       Good Standing. Buyer is a duly organized and validly existing
corporation and is in good standing under the laws of the State of Nevada.

 



 4 

 

 

 

B.       Authority. Buyer has all requisite power and authority to execute and
deliver this Agreement and to perform the obligations of Buyer hereunder. The
execution, delivery and performance of this Agreement by Buyer does not and will
not violate any provisions of Buyer’s governing corporate instruments, or any
order, judgment or award of any court or administrative agency or any contract
to which Buyer is a party or, except as otherwise acknowledged herein, require
the consent of any third party, or to Buyer’s knowledge, violate any law or
governmental or regulatory rule or regulation.

 

C.       Authorization and Execution. This Agreement has been duly authorized by
all necessary action on the part of Buyer, has been duly executed and delivered
by Buyer, constitutes the valid and binding agreement of Buyer and is
enforceable in accordance with its terms. The person executing this Agreement on
behalf of Buyer has the authority to do so.

 

D.       Brokers; Finders. Seller has no obligation to pay any broker or finder
in connection with the Transaction.

 

(c)           Effect of Representations and Warranties. The foregoing
representations of the parties hereto set forth in this Section are true, and
the foregoing warranties and covenants are in full force and effect and binding
on same, as of the date hereof, and shall be in full force and effect and deemed
to have been automatically reaffirmed and restated by the parties hereto in
their entirety as of the date and time of Closing.

 

5.             Further Acts. In addition to the acts and deeds stated herein and
contemplated to be performed, executed and delivered by the respective parties
hereto, each of the parties hereto agrees to perform, execute and deliver or
cause to be performed, executed and delivered at Closing and after Closing any
and all such further acts, deeds and assurances as may be reasonably necessary
to consummate the Transaction.

 

6.            Confidentiality; Publicity. Except as may be required by law or
regulation, no party hereto or their respective affiliates, employees, agents or
representatives shall disclose to any third party the subject matter or terms of
this Agreement without the prior written consent of the other parties; provided
however, that any party may discuss the same with its legal counsel and other
engaged professionals. No press release or other public announcement related to
this Agreement or the transaction contemplated hereby will be issued by any
party without the prior written approval of the Seller and Buyer. Buyer and
Seller understand that within four (4) business days of the Closing, Buyer is
obligated by regulation to file a Current Report on Form 8-K with the Securities
and Exchange Commission e along with copies of all agreements with Seller and
their respective exhibits.

 

7.             Survival. All representations, warranties, covenants and
agreements set forth in this Agreement shall survive the Closing of the
Transaction indefinitely.

 

8.             Notices. All notices permitted or required to be given hereunder
shall be in writing and sent by registered or certified mail, return receipt
requested, postage prepaid, by overnight courier (such as Federal Express) or
hand delivered, addressed as follows:

 

To Seller:       GBT Technologies Inc.

2500 Broadway, Suite F-125

Santa Monica, CA 90404

Attention: Douglas Davis

 

With Copy to:

 

To Buyer:      Surge Holdings, Inc.

3124 Brother Blvd, Suite 104

Bartlett, TN 38133

Attention: Kevin Brian Cox

 

With Copy to: Lucosky Brookman LLP

          101 Wood Avenue South, 5th Floor

          Woodbridge, NJ 08830

           Attention: Joseph Lucosky, Esq.

 

 



 5 

 

 

Any party may designate a different address from time to time by notice given in
accordance with the provisions of this paragraph. Any such notice shall be
deemed given on the date of delivery.

 

9.              Miscellaneous. This Agreement shall be construed and interpreted
under the laws of the State of Nevada. Seller and Buyer hereby irrevocably
submit in any suit, action or proceeding arising out of or related to this
Agreement or to the Transaction contemplated hereby or thereby to the exclusive
jurisdiction and venue of any state or federal court having jurisdiction over
Clark County, Nevada and waive any and all objections to jurisdiction and venue
that they may have under the laws of the State of Nevada or the United States
and any claim or objection that any such court is an inconvenient forum. If any
provision of this Agreement or the application thereof to any person or
circumstance shall be invalid or unenforceable to any extent, the remainder of
this Agreement or other affected document, and the application of such
provisions to other persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, legal representatives, successors and permitted
assigns, whether voluntary by act of the parties or involuntary by operation of
law, as the case may be. This Agreement is solely for the benefit of the parties
hereto and their respective successors and permitted assigns. There shall be no
third party beneficiaries hereof, intended or otherwise. Neither Party may
assign this Agreement without the written consent of the other party, provided,
however, Buyer may assign this Agreement to a wholly owned subsidiary. In the
event of such assignment by Buyer it shall remain obligated and liable under the
terms and conditions of this Agreement. The titles of sections and subsections
herein have been inserted as a matter of convenience of reference only and shall
not control or affect the meaning or construction of any of the terms or
provisions herein. All references herein to the singular shall include the
plural, and vice versa. Should any provision of this Agreement require
interpretation in any judicial, administrative or other proceeding or
circumstance, it is agreed that the court, administrative body, or other entity
interpreting or construing the same shall not apply a presumption that the terms
hereof shall be more strictly construed against one party by reason of the rule
of construction that a document is to be construed more strictly against the
party who by itself or through its agents prepared the same, it being agreed
that the agents of both parties hereto have fully participated in the
preparation of this Agreement. Except as otherwise expressly provided herein,
all rights, powers, and privileges conferred hereunder upon the parties hereto
shall be cumulative and in addition to those other rights, powers, and remedies
hereunder and those available at law or in equity. All such rights, powers, and
remedies may be exercised separately or at once, and no exercise of any right,
power, or remedy shall be construed to be an election of remedies or shall
preclude the future exercise of any or all other rights, powers, and remedies
granted hereunder or available at law or in equity, except as expressly provided
herein. Buyer shall have no right of assignment of this agreement without the
express written permission of Seller. Neither the failure of either party to
exercise any power given such party hereunder or to insist upon strict
compliance by the other party with its obligations hereunder, nor any custom or
practice of the parties at variance with the terms hereof shall constitute a
waiver of either party’s right to demand exact compliance with the terms hereof.
No amendment to this Agreement shall be binding on any of the parties hereto
unless such amendment is in writing and is executed by the party against whom
enforcement of such amendment is sought. Time is of the essence with respect to
each and every covenant, agreement, and obligation of the parties hereto. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original and all of which shall constitute one agreement, and the
signatures of any party to any counterpart shall be deemed to be a signature to,
and may be appended to, any other counterpart. This Agreement constitutes the
entire agreement of the parties with respect to the subject matter contained
herein and supersedes and/or revokes any prior agreements not included within
this Agreement, including prior drafts of documents, prior proposals,
counterproposals and correspondence, whether written or oral. As used in this
Agreement, the term “including” will always be deemed to mean “including,
without limitation”.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

 

 

 6 

 



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above

 

  BUYER:       Surge Holdings, Inc., a Nevada corporation       By: /s/ Kevin
Brian Cox   Name: Kevin Brian Cox   Title: Chief Executive Officer       SELLER:
      GBT TECHNOLOGIES INC., a Nevada corporation       By: /s/ Mansour Khatib
09-30-2019   Name:   Mansour Khatib   Title: Board of Directors Member

 

 



 7 

 

 

EXHIBIT A

 

GBT TECHNOLOGIES INC.

 

ASSETS RELATED TO THE ECS PREPAID BUSINESS

 

OFFICE COMPUTER EQUIPMENT – SERVERS POS TERMINALS     Cisco 1900 series switch
158 Verifone POS terminals (570 – 3750) in field     Cisco ASA Firewall 13
Verifone POS terminals (570 – 3750) in inventory     Cisco ASA Firewall
PROCESSING SOFTWARE PROGRAM     Cisco ASA Firewall – Redundant Pair Platform
managing software program     Cisco Managed Switch       Cisco Managed Switch –
Redundant Pair       ECS-LB1 – Loadbalancer       ECS-LB2 – Loadbalancer      
ECS test       ECS – Utility Server       ECS – Backup – Data/Backup Storage    
  ECS – Main – Domain Server       ECS – wwwl – APT Server       ECS – www2 –
Web Server       ECS – www3 – Web Server       ECS – www4 – API Server       ECS
– www5 – Web Server       ECS – www6 – Web Server       ECS - sp5 – Primary DB –
ECS Prepaid       ECS – spl - Backup DB – ECS Prepaid       ECS – sp4 – Backup
DB – ECS Prepaid  

 

 



 8 

 

 

ASSETS RELATED TO THE ELECTRONIC CHECK SERVICES BUSINESS

 

OFFICE COMPUTER EQUIPMENT – SERVERS POS CHECK SCANNERS – MICR READERS     Debian
– master – Primary DB 50 RDM Scanners     Debian2 – Backup DB 11 RDM Scanners in
inventory     ECS – db3 – Backup DB 12 Magteck Micr Readers     IP Server1 –
Process Checks PROCESSING SOFTWARE PROGRAM     IP Server2 – Process Checks ACH
software processing program

 

 

 

ASSETS RELATED TO THE CENTRAL STATE LEGAL SERVICES BUSINESS

 

COLLECTION SOFTWARE PROGRAM

 

Computerized Legal Collection Software Program

 

 



 9 

